Citation Nr: 9913034	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-32 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date, prior to April 5, 1993, for 
the assignment of a 100 percent schedular evaluation for 
post-traumatic stress disorder.  


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to May 1970 and 
from October 1979 to April 1987.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1995 determination of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO increased the veteran's 
50 percent evaluation for post-traumatic stress disorder 
(PTSD) to 100 percent.

The Board notes that this case has been returned to the Board 
for further appellate review following two remands to the RO 
dated in June 1998 and November 1998.  In the November 1998 
remand, the Board sought to cure a defect of the earlier 
remand, which listed the incorrect address for the attorney 
designated by the veteran for his representative.  

The Board sought to clarify whether the attorney did in fact 
represent the veteran and to obtain a completed VA Form 21-22 
in accordance with the regulations.  The record shows that 
the RO sent the attorney a letter in December 1998 as well as 
a statement of the case regarding the veteran's claim.  The 
record does not show that the attorney responded to the RO's 
letter.  In absence of the completed VA Form 21-22 or a 
document in lieu thereof, the Board is unable to designate 
the veteran's attorney as his representative for the purpose 
his appeal.  38 C.F.R. § 20.603 (1998). 


FINDINGS OF FACT

1.  In a November 1991 rating decision, the RO granted 
service connection for PTSD; the veteran produced clear 
evidence that he appealed this determination.  

2.  An October 1994 letter of two VA physicians shows it was 
factually ascertainable that the veteran was precluded from 
securing or following a substantially gainful occupation as a 
result of PTSD.


CONCLUSION OF LAW

The criteria for an effective date, prior to April 5, 1993, 
for the grant of a 100 percent evaluation for PTSD have not 
been met.  38 U.S.C.A. § 5110(a)-(b)(1) (West 1991 & Supp. 
1998);  38 C.F.R. § 3.400(a), (b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1998).  

According to the statute, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a) (West 1991).

Applicable law and regulation provides an exception to the 
foregoing rule, where the effective date for disability 
compensation shall be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Factual Background & Analysis

As an initial matter, the Board notes that there is an issue 
whether the veteran appealed the initial evaluation for PTSD 
or whether the total disability evaluation was granted in 
connection with a reopened claim.  The veteran was assigned 
an effective date of April 5, 1993, in accordance with the 
date that the RO received the veteran's letter regarding his 
claim.  The RO treated the veteran's letter as a reopened 
claim.  

The record shows that service connection for PTSD was granted 
in a November 1991 rating decision in connection with the 
veteran's February 1991 original claim.  The veteran 
submitted a notice of disagreement in January 1992 with 
respect to the 50 percent rating assigned for PTSD and a 
statement of the case was issued as to the question of an 
increased evaluation.  

The notice sent to the veteran in May 1992 shows that a VA 
Form 9 was enclosed with the statement of the case.  The 
record does not reflect that the veteran submitted this VA 
Form 9 to perfect his appeal.  The record does contain the 
veteran's letter received on April 5, 1993, wherein he 
inquired as to the status of his appeal.  The Board notes 
that April 1993 is outside the 60 day period to perfect an 
appeal following the issuance of the statement of the case, 
and is also over one year following the November 1991 rating 
decision from which he appealed.  See 38 C.F.R. § 20.302(b).  

In this regard, the veteran reported in his April 1993 letter 
that he had "received a form from [the RO] which I completed 
and returned."  He further noted that he submitted the form 
prior to the personal hearing notice sent to him in June or 
July.  As noted above, the record does not contain the 
veteran's VA Form 9 that he claimed was sent to the RO.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
"presumption of regularity" that attends the official actions 
of governmental officials imposes a presumption that VA 
properly discharged its official duties and that that 
presumption can be overcome only by clear evidence to the 
contrary.  Davis v. Brown, 7 Vet. App. 298, 300 (1995) 
(citing Ashley v. Derwinski, 2 Vet.App. 307, 308- 309 
(1992)).  Assuming that the veteran did indeed perfect his 
appeal by submitting the VA Form 9, the Board finds that the 
presumption of regularity attaches to the act of associating 
the VA Form 9 with the claims file by the RO, unless it can 
be shown that there is clear evidence to the contrary.  

In the instant case, the Board finds that the statement in 
the letter that the veteran sent the form in combination with 
an RO letter submitted by the veteran with his April 1993 
letter constitutes clear evidence that he submitted the form 
and that it may not have been associated with the claims 
file.  The RO letter is undated and states that the RO cannot 
take action on the veteran's notice of disagreement because 
the claims file is not at the office and that they had been 
unable to locate it.  

The veteran reported in his letter that he received the 
letter prior to an April 1993 notice for a personal hearing.  
The Board notes that although the lost file letter is 
undated, it appears from the veteran's address that it was 
generated during this timeframe.  Because the claims file 
appears to have been missing at that point, it is plausible 
that the veteran's VA Form 9 was not associated with the 
file.  Hence, the Board finds that the veteran perfected his 
appeal and the November 1991 rating decision did not become 
final.  

In light of the foregoing, the veteran's claim for an earlier 
effective date is controlled by the criteria for original 
claims, rather than the criteria for reopened claims.  
Because the veteran's February 1991 claim for service 
connection for PTSD was filed more than one year following 
separation from service, the effective date for service 
connection for a 100 percent evaluation for PTSD is the date 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  

The Board notes that the Court recently rejected an argument 
that the effective date for a 100 percent rating that was 
ultimately awarded should be retroactive to the initial date 
of service connection because the claim remained pending.  
Meeks v. West, No. 97-791, slip op at 7 (U.S. Vet. App. May 
3, 1999).  The Court found that section 5110(b)(1) of the 
statute did not require that the 100 percent rating 
ultimately awarded must be retroactive if, on the record, 
that rating does not accord "with the facts found."  Id. at 
8.  Accordingly, the Board must look to the evidence of 
record to determine at what point a 100 percent evaluation 
was factually ascertainable under the schedular criteria for 
PTSD.  

The Board notes that the extant law provided a 100 percent 
evaluation for PTSD if the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community and there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of realty with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The criteria for a 70 percent evaluation for PTSD require 
that the ability to establish or maintain effective or 
favorable relationships with people are severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is a severe impairment in the ability 
to maintain or retain employment.
A 50 percent evaluation for PTSD is warranted when the 
disorder causes considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  Id.

The extant regulations also provided that in cases in which 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder will be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

The February 1995 rating decision that granted the increased 
evaluation from 50 to 100 percent shows that the RO found 
that the evidence established severe impairment in the 
ability to obtain and retain employment, thus warranting a 
70 percent evaluation.  The RO also found medical evidence 
showing an inability to secure or follow substantially 
gainful employment due to PTSD and awarded a 100 percent 
evaluation in accordance with section 4.169(c).




The veteran's contentions describing why he should receive a 
total evaluation for PTSD retroactive to the date of his 
original claim in February 1991 are meticulously set forth in 
a November 1995 letter.  The veteran contended that VA 
records from the National Center for PTSD Research were not 
obtained by the RO and warrant a 100 percent evaluation since 
the time he was first examined in November 1991.  

In this regard, the record contains a letter from two 
physicians at the National Center dated in October 1994 and a 
copy of the November 1990 PTSD study report.  These two 
documents were added to the record at the veteran's 
December 1994 personal hearing before the hearing officer at 
the RO.  The Board notes that records of treatment from the 
National Center received in August 1996 by the RO contain 
medical records that were previously associated with the 
claims file.  

Following a review of the probative medical evidence of 
record, the Board finds that the October 1994 letter 
establishes severe impairment required for a 70 percent 
evaluation under the schedular criteria and that the veteran 
was precluded from securing or following a substantially 
gainful occupation required for a total evaluation under 
section 4.16(c).  

The VA physicians indicated in the October 1994 letter that 
the veteran's PTSD would continue its severe and debilitating 
course as long as there was no formal treatment for it.  With 
respect to occupational impairment, the physicians indicated 
that the severe and chronic nature of the veteran's PTSD make 
it very unlikely that the veteran could find or maintain 
employment.  The evidence prior to the foregoing opinions of 
the VA examiners do not establish that a 100 percent 
evaluation was warranted.  

The November 1990 PTSD study report establishes a diagnosis 
of PTSD.  The examiner found that the severity of the PTSD 
symptomatology was severe during the worst period defined as 
November 1989 to November 1990.  


The examiner further found that the severity of the symptoms 
were severe at the time of the interview.  Notwithstanding 
the foregoing characterizations of "severe," the report does 
not show the impairment of such severe symptomatology on the 
veteran's ability to establish or maintain effective 
relationships or ability to obtain or retain employment.  The 
schedular criteria for a 70 percent evaluation requires that 
the severity of the PTSD symptomatology result in severe 
impairment in terms of employability and establishing 
relationships.

The record also contains VA inpatient treatment records for 
admissions in October 1990 and November 1990.  The 
October 1990 records show that the veteran was unemployed and 
homeless and that he was admitted for withdrawal from heroin.  
The discharge summary shows a diagnosis of dependence and 
withdrawal from heroin.  The records from this admission do 
not show a diagnosis of PTSD or impairment due to any PTSD 
symptomatology.  In November 1990, the veteran was admitted 
for acute dehydration and possible hepatitis.  These records 
are also not probative of the veteran's industrial and social 
impairment due to PTSD.

The record contains a January 1992 VA social work note that 
shows the veteran lived in a hotel room, recently became 
employed, and would be reassessed for a PTSD program.  The 
June 1993 VA examination report shows that he lost the job 
which he had held for one and one half months due to making 
mistakes, and was fired after 2 weeks at a subsequent job 
because of tardiness.  The examiner noted on mental status 
examination, that although the veteran was poorly groomed and 
dressed, he was obviously quite bright, and presented with 
elaborate and organized speech.  

The examiner diagnosed PTSD and opiate dependence and opined 
that the veteran presented a convincing and lengthy history 
of significant occupational and social dysfunction related to 
a long-standing maladaptive pattern of interpersonal conflict 
and intolerance, with a pattern of self-defeating behavior.  




The Board finds that the examiner's characterization of 
"significant" corresponds to the criteria for "considerable" 
social and industrial impairment for a schedular evaluation 
of 50 percent.  

The Board also notes that the claims file contains a 
counseling report dated in July 1993, that is probative of 
the veteran's industrial impairment due to his disability.  
The VA counselor noted that the veteran was unemployed and 
that because of his psychiatric and substance problems, 
appeared to be unemployable at the present.  The counselor 
further noted that the veteran needed to commit himself to 
treatment to discontinue his drug use and to work on his 
behavioral and personality problems.  

The Board notes that this report implies that the veteran's 
industrial impairment is partially due to factors other than 
his service-connected PTSD.  Following a review of the 
probative evidence of record the Board concludes that it was 
initially ascertainable that his PTSD symptomatology resulted 
in severe social and industrial impairment and that he was 
precluded from gainful employment as of the date of the 
October 1994 letter.  

The Board has also considered the fact that the veteran's 
effective date claim involved the assignment of an initial 
rating for PTSD.  See Meeks, supra, slip op. at 9-11 (citing 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that 
in initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings).  As noted above, the evidence 
prior to the October 1994 letter shows that a 50 percent 
evaluation was warranted.

The effective date of an award shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a).  
The "facts found" do not show that the criteria for a 
100 percent evaluation for PTSD were met prior to April 5, 
1993.


ORDER

Entitlement to an effective date, prior to April 5, 1993, for 
the assignment of a 100 percent schedular evaluation for PTSD 
is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

